OPINION — AG — ** COMMISSIONERS OF THE LAND OFFICE — INCOME ** INCOME DERIVED BY THE COMMISSIONERS OF THE LAND OFFICE FROM OIL AND GAS LEASES ON RIVER BED LANDS OF NAVIGABLE STREAMS, WHICH LANDS ARE NOT PRIOR TO STATEHOOD CONVEYED BY THE FEDERAL GOVERNMENT, SHOULD CONTINUE TO BE DEPOSITED IN THE PERMANENT COMMON SCHOOL FUND OF THE STATE, THAT IS, UNLESS AND UNTIL OUR STATE SUPREME COURT HOLDS CONTRARY OR THE LEGISLATURE OTHERWISE PROVIDES. (BONUSES, RENTALS, RAYALTIES, OIL AND GAS LEASES) CITE: 64 O.S. 281 [64-281], 64 O.S. 289 [64-289], 64 O.S. 290 [64-290], ARTICLE XI, SECTION 3 (FRED HANSEN)